Case: 20-40068     Document: 00516072019         Page: 1     Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                    October 27, 2021
                                  No. 20-40068
                                                                      Lyle W. Cayce
                                Summary Calendar                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ignacio Arreola-Mendoza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:19-CR-1751-1


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Ignacio Arreola-Mendoza appealed his 37-month sentence for illegal
   reentry following removal. He asserted that the district court improperly


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40068      Document: 00516072019          Page: 2    Date Filed: 10/27/2021




                                    No. 20-40068


   classified his prior Texas conviction for aggravated assault as an “aggravated
   felony.” This classification led to a potential maximum sentence of twenty
   years. Arreola-Mendoza argued that the district court improperly relied on
   this statutory maximum in sentencing him to 37 months of imprisonment.
          The Government moved for summary affirmance, contending that
   Arreola-Mendoza’s argument was foreclosed by United States v. Reyes-
   Contreras, 910 F.3d 169 (5th Cir. 2018) (en banc), and United States v. Gracia-
   Cantu, 920 F.3d 252 (5th Cir.), cert. denied, 140 S. Ct. 157 (2019). We agreed,
   granted the Government’s motion, and summarily affirmed. United States v.
   Arreola-Mendoza, 815 Fed. App’x 807, 808 (5th Cir. 2020), cert. granted,
   judgment vacated, 141 S. Ct. 2783 (2021). Arreola-Mendoza petitioned the
   Supreme Court for a writ of certiorari, which the Court granted. Arreola-
   Mendoza v. United States, 141 S. Ct. 2783 (2021) (mem.). The Court vacated
   our judgment and remanded for further consideration in the light of Borden
   v. United States, 141 S. Ct. 1817 (2021).
          Because Arreola-Mendoza did not preserve his challenge by objecting
   to his sentence in the district court, plain-error review applies. Puckett v.
   United States, 556 U.S. 129, 135-36 (2009). This standard requires Arreola-
   Mendoza to show: (1) “an error or defect . . . that has not been intentionally
   relinquished or abandoned,” (2) that is “clear or obvious,” and (3) that
   “affected the appellant’s substantial rights . . . .” Id. at 135 (quoting United
   States v. Olano, 507 U.S. 725, 732–36 (1993)). “[I]f the above three prongs
   are satisfied, the court of appeals has the discretion to remedy the error—
   discretion which ought to be exercised only if the error ‘“seriously affect[s]
   the fairness, integrity or public reputation of judicial proceedings.”’” Id.
   (quoting Olano, 507 U.S. at 736; United States v. Atkinson, 297 U.S. 157, 160
   (1936)). Because Arreola-Mendoza fails to demonstrate that the district
   court plainly erred in characterizing his prior Texas conviction for aggravated
   assault as an “aggravated felony,” leading to an enhanced potential



                                          2
Case: 20-40068      Document: 00516072019            Page: 3   Date Filed: 10/27/2021




                                      No. 20-40068


   maximum sentence under 8 U.S.C. § 1326(b)(2), we affirm Arreola-
   Mendoza’s sentence.
          Arreola-Mendoza contends that because he could have been
   convicted for aggravated assault in Texas with only a mens rea of
   recklessness, Borden dictates a conclusion that the district court erred by
   classifying his aggravated assault conviction as an aggravated felony and then
   enhancing his sentence for illegal reentry based on that classification.
   Arreola-Mendoza correctly notes that the plurality in Borden held that a
   criminal offense cannot be defined “as a ‘violent felony’ if it requires only a
   mens rea of recklessness[.]” Borden, 141 S. Ct. at 1821. And while the Borden
   Court was faced only with a challenge to the definition of a “violent felony”
   under the Armed Career Criminal Act, 18 U.S.C. § 924(e), it extended its
   holding to the definition of a “crime of violence” under 18 U.S.C. § 16(a)
   because the two definitional clauses are nearly identical. Id. at 1824-25.
   Section 16(a) in turn applies to this case because under 8 U.S.C.
   § 1101(a)(43)(F), “aggravated felony” is defined as a “crime of violence.”
   But even if his articulation of Borden’s holding is accurate, Arreola-Mendoza
   has failed to demonstrate record support for his argument.
          Plain-error review requires, inter alia, that the district court’s error be
   “clear or obvious[.]” Puckett, 556 U.S. at 135 (citing Olano, 507 U.S. at 734).
   The record shows that Arreola-Mendoza previously was convicted, via a
   guilty plea, under Tex. Penal Code § 22.02(a)(2), which required a
   finding that Arreola-Mendoza both (1) committed assault as defined in Tex.
   Penal Code § 22.01 and (2) used or exhibited “a deadly weapon during
   the commission of the assault.”         Tex. Penal Code § 22.02(a)(2).
   Assault is defined in § 22.01 as
          (1) intentionally, knowingly, or recklessly caus[ing] bodily
          injury to another, including the person’s spouse;




                                           3
Case: 20-40068        Document: 00516072019             Page: 4      Date Filed: 10/27/2021




                                        No. 20-40068


           (2) intentionally or knowingly threaten[ing] another with
           imminent bodily injury, including the person’s spouse; or
           (3) intentionally or knowingly caus[ing] physical contact with
           another when the person knows or should reasonably believe
           that the other will regard the contact as offensive or
           provocative.
   Id. § 22.01(a). However, the record is devoid of any evidence that Arreola-
   Mendoza was convicted under the “reckless” standard contained in
   § 22.01(a)(1). The presentence report’s description of Arreola-Mendoza’s
   conduct prompting his guilty plea states, in relevant part: “[T]he defendant
   walk[ed] to the back bedroom and [his son] heard him say, in the Spanish
   language, ‘what if I took your life?’ The defendant then came out of the
   bedroom holding a large pair of gardening shears and swung towards his son’s
   torso. He missed[.]” This indicates that Arreola-Mendoza did not cause
   bodily injury to his son but rather “threaten[ed his son] with imminent bodily
   injury.” Id. § 22.01(a)(2); cf. Smith v. State, 587 S.W.3d 413, 420 (Tex. App.
   2019) (“Bodily injury ‘encompasses even relatively minor physical contact if
   it constitutes more than offensive touching.’”) (quoting Laster v. State, 275
   S.W.3d 512, 524 (Tex. Crim. App. 2009)).
           From what the record reveals, then, Arreola-Mendoza’s conviction
   rested on intentional or knowing threats to his son, not on recklessly causing
   bodily injury. If the district court erred at all in its assessment of the record,
   Arreola-Mendoza has hardly demonstrated “clear or obvious” error. 1


           1
             It is also unclear whether Arreola-Mendoza’s substantial rights were affected,
   even assuming a “clear or obvious” error during sentencing, see Puckett, 556 U.S. at 135
   (citing Olano, 507 U.S. at 734). Arreola-Mendoza asserts the district court improperly
   relied on a potential twenty-year statutory maximum sentence in computing his 37-month
   sentence, but our examination of the record fails to demonstrate anything more than
   passing references to that potential maximum term by the district judge. If anything, the




                                              4
Case: 20-40068       Document: 00516072019             Page: 5     Date Filed: 10/27/2021




                                       No. 20-40068


   Puckett, 556 U.S. at 135 (citing Olano, 507 U.S. at 734). His appeal thus lacks
   merit.
            Because he did not object to his sentence at the district court level,
   Arreola-Mendoza can only obtain relief if he can show the district court
   plainly erred. Given the record before us, he fails to make such a showing.
   Accordingly, the district court’s judgment is
                                                                        AFFIRMED.




   transcript of the sentencing hearing appears to demonstrate a thorough Guidelines-based
   approach to sentencing Arreola-Mendoza.




                                             5